Case 2:20-cr-00579-SVW Document 98 Filed 12/20/20 Page 1 of 2 Page ID #:590




  Ashwin J. Ram (SBN 227513)               Michael A. Keough (SBN 327037)
  aram@steptoe.com                         STEPTOE & JOHNSON LLP
  STEPTOE & JOHNSON LLP                    mkeough@steptoe.com
  633 West Fifth Street, Suite 1900        One Market Plaza
  Los Angeles, CA 90071                    Spear Tower, Suite 3900
  Telephone: (213) 439-9400                San Francisco, CA 94105
  Facsimile: (213) 439-9599                Telephone: (415) 365-6700
                                           Facsimile: (415) 365-6699
  Nicholas P. Silverman (pro hac vice)
  nsilverman@steptoe.com
  STEPTOE & JOHNSON LLP
  1330 Connecticut Avenue, N.W.
  Washington D.C., 20036
  Telephone: (202) 429-8096
  Facsimile: (202) 429-3902

 Counsel for Defendant Richard Ayvazyan

                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                             Case No. 20-cr-579 (SVW)
  UNITED STATES OF AMERICA,
                                             DECLARATION OF
                     v.                      NICHOLAS SILVERMAN
                                             REGARDING TRANSCRIPT
  RICHARD AYVAZYAN,                          CITED IN DECEMBER 18
  MARIETTA TERABELIAN,                       FILING
  ARTUR AYVAZYAN,
  TAMARA DADYAN,                             Hon. Stephen V. Wilson

                    Defendants.




                                      DECLARATION
Case 2:20-cr-00579-SVW Document 98 Filed 12/20/20 Page 2 of 2 Page ID #:591



 I, Nicholas P. Silverman, declare:
       1.     I am an attorney licensed to practice law in the Commonwealth of Virginia
 and the District of Columbia. I am admitted pro hac vice to the U.S. District Court for
 the Central District of California.
       2.     Along with attorneys Ashwin Ram and Michael Keough of Steptoe &
 Johnson LLP, I represent Richard Ayvazyan, who is a defendant in this case.
       3.     Yesterday’s filing on Ayvazyan’s behalf cited a transcript of an August 12,
 2020 hearing in United States v. Cai, No. 19-cr-761, which has been docketed as Dkt.
 190 in that case. As a non-party to Cai, I obtained the transcript from the court reporter
 pursuant to ordinary practice.
       4.     Until last night, I believed that transcript to be available to the Court and
 the government via PACER/ECF.
       5.     Last night, the government informed me that it could not access the cited
 transcript. From this information, I believe that the cited transcript may be unavailable
 to the Court as well.
       6.     I therefore attach the cited transcript as Exhibit A to this filing.


       I declare under penalty of perjury that the foregoing is true and correct.
       Executed at Bethesda, Maryland on December 20, 2020.


                                         Respectfully submitted,
                                         /s/ Nicholas Silverman
                                         Nicholas P. Silverman

                                         Counsel for Defendant Richard Ayvazyan




                                            2
                                       DECLARATION
